Notice of Pre-AIA  or AIA  Status
1.             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.           Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 13, 14, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 14, 15, 17, 20, 21, 25 of copending Application No. 17/018,535 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of present application and claim 1 of copending application claim method steps of an optical fiber monitoring system, comprising the steps of:
              using a detection system to detect changes in an optical fiber caused by one or more events on the fiber by:
                             receiving a monitor signal after transmission along the fiber;
                             analyzing the monitor signal after transmission along the fiber to detect changes therein caused by the event to be monitored; and
                             generating an alarm in response to the detected changes which are indicative of the event; and
                          at a predetermined location on the fiber, periodically operating an actuator to cause changes in the signal to be analyzed.

              As to claim 2 of present application, and claim 1 of copending application, both application claim method steps of operating an actuator to cause a disturbance by physical manipulation of the fiber.

              As to claim 3 of present application, and claim 1 of copending application, both application claim method steps of modifying the analysis based on the received monitor signal so as to tune the analysis.

             As to claim 4 of present application, and claim 1 of copending application, both application claim method steps of in the event that expected changes in response to the actuator are not detected, actuating a warning that the detection system is not properly operating.
           
              As to claim 7 of present application, and claim 9 of copending application, both application claim method steps of using an input fiber length for isolation of the actuator from the monitoring device.

             As to claim 8 of present application, and claim 11 of copending application, both application claim method steps of using an output isolating fiber to isolate a front connector from the isolation fiber to a main portion of the fiber.

             As to claim 9 of present application, and claim 12 of copending application, both application claim method steps of using the output isolating fiber to allow fiber disturbance actuator to be connected bidirectionally to a main portion of the fiber.

             As to claim 10 of present application, and claims 13 and 14 of copending application, both application claim method steps of analyzing the signal to determine the location and further analyzing the signal to monitor for a specific location, wherein the determination of the location ensures that the actuator is still connected to the fiber and that a substitute fiber is not used to bypass the fiber.

             As to claim 11 of present application, and claim 15 of copending application, both application claim method steps of operating the actuator by using a communication device such as a data network.

             As to claim 12 of present application, and claim 25 of copending application, both application claim method steps of operating the actuator is caused by a manual trigger.


               As to claim 13 of present application, and claim 17 of copending application, both application claim method steps of operating the actuator autonomously, where the operation can be scheduled or random in occurrence.

              As to claim 14 of present application, and claim 20 of copending application, both application claim method steps of operating the actuator to cause disturbances on the fiber by any one or more of bending, shaking, heating, cooling, compressing, or stretching the fiber. 

               As to claim 15 of present application, and claim 21 of copending application, both application claim method steps of operating the actuator to cause physical movement of the fiber by energizing an electromagnetic device.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.             Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               As to claim 1, it is not clear about the phrases of “an event”, in line 9, and “one event”, in line 10.    It is not clear if there is only one event, or more than one event, and it is not clear which event(s), the claims referring back to.  Claim 1 recite the limitation “event(s)”, in lines 4, 7, 9, 10, respectively.   Also, the limitation “one event of said events”, in lines 10-11, lacks antecedent basis.  If there is only “one event”, as recited by line 4, then the limitations “one event of said events”, in line 10-11, lacks antecedent basis.
              As to claim 3, the limitation “said analysis”, in lines 1-2, lacks antecedent basis. 
              As to claim 8, the limitation “the isolation fiber”, in lines 2-3, lacks antecedent basis. 
              As to claim 9, the limitation “the fiber to be protected”, in lines 3-4, lacks antecedent basis. 
              As to claim 10, the limitations “the monitored fiber”, in line 4, and “the intended monitored cable”, in line 5, lack antecedent basis. 
              As to claim 14, it is not clear about “… the fiber can also be used as theses create changes in the monitor signal which can be detected by this type of monitoring system.”  It is not clear what is meant by “the fiber can also be used”.  Also, is not clear about the type of monitoring system.
             As to claim 18, the limitation “the first and second locations”, in line 4, lacks antecedent basis. 
             As to claim 19, the limitations “to the fiber to be monitored”, in lines 2-3, and “into the fiber to be monitored”, in line 4, lack antecedent basis. 
             As to claim 20, it is not clear what it means by “… the actuator causes a test signal is injected from a laser into the fiber at or adjacent a far end of the fiber.”

Claim Rejections - 35 USC § 103
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          Claims 1-3, 5-7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eslamboichi et al. (EP 1 037 410 A2) in view of Cohen et al. (US Patent No: US Patent No: 5,384,635).
              Regarding claim 1, as it is understood in view of the above 112 problem, Eslamboichi teaches a method of an optical fiber monitoring system (see abstract and fig. 1), comprising the steps of:
               using a detection system (10, fig. 1) to detect changes in an optical fiber (12, fig. 1) caused by one or more events (35, fig. 1) on the fiber (12, fig. 1) by:
                           receiving (24, fig. 1) a monitor signal (22, fig. 1) after transmission along the fiber (12, fig. 1);
                           analyzing (26, fig. 1) the monitor signal (22, fig. 1) after transmission along the fiber (12, fig. 1) to detect changes therein caused by the event (35, fig. 1) to be monitored (paragraph 0013, lines 7-11);
                            generating a waveform (36, fig. 1) which is representative of the one event (see paragraph 0016, lines 3-16);
                          at a predetermined location (13, fig. 1) on the fiber (12, fig. 1), operating an actuator (34, fig. 1) to cause changes in the signal (22, fig. 1) to be analyzed (paragraph 0015);
                          the actuator (34, fig. 1) being operated based on the waveform (36, fig. 1, see paragraph 0016). 

Eslamboichi differs from the claimed invention in that Eslamboichi does not specifically disclose generating an alarm in response to detecting changes which are indicative of the event, and 
periodically operating the actuator (34, fig. 1) to cause changes in the signal to be analyzed. However, in fiber monitoring systems periodically operating a fiber test, and providing an alarm in response to a fiber disturbance are well know.  For example, Cohen teaches the use of a source (or an actuator) (22, fig. 1) to provide disturbances such as stress and vibration (col. 4, lines 26, 46) to a fiber (18, fig. 1), for example, by periodically operating the source (or an actuator) (col. 4, lines 38-40), and generating an alarm in response to detecting changes which are indicative of the disturbance (or an event) (see col. 8, lines 16-26).   Therefore, as it is well known and taught by Cohen, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide periodic fiber monitoring testing and generating an alarm, in the fiber monitoring system 10 of Eslamboichi, to periodically test fiber 12 at different times and to further generate an alarm in response to detect changes caused by disturbance or intrusion to the fiber.

              Regarding claim 2, Eslamboichi teaches the actuator (34, fig. 1) operates to cause a disturbance (35, fig. 1) by physical manipulation (see paragraph 0015) of the fiber (12, fig. 1).

             Regarding claim 3, as it is understood in view of the above 112 problem, Eslamboichi teaches modifying the analysis based on the received monitor signal (22, fig. 1) so as to tune the analysis (see paragraph 0012).

            Regarding claim 5, Eslamboichi teaches the waveform (36, fig. 1) is generated by recording an actual event (see paragraph 0016, lines 7-13).    

            Regarding claim 6, Eslamboichi teaches analyzing the monitor signal (see paragraph 0016, lines 13-16 and paragraph 0017) and adjusting an amplitude of the waveform (36, fig. 1) in response thereto (see paragraph 0012, lines 5-10, paragraph 0016, lines 3-13, 16-18).    

               Regarding claim 7, Eslamboichi teaches the fiber (12, fig. 1) includes an input fiber length (for example the input fiber lengths that are connected to splitter ports 161 , 164 in fig. 1) for isolation of the actuator (34, fig. 1) from the monitoring device (26, fig. 1). 

              Regarding claim 10, as it is understood in view of the above 112 problem, Eslamboichi teaches the signal (22, fig. 1) is analyzed using a monitoring device (26, fig. 1) which is a type that determines location (13, fig. 1) and wherein the signal is analyzed (26, fig. 1) to monitor for a specific location (see paragraphs 0017, paragraph 0018, lines 1-9) and wherein the determination of the location ensures that the actuator (34, fig. 1) is still connected to the fiber (12, fig. 1) and that a substitute fiber is not used to bypass the fiber (see paragraph 0018, note that there is no use of any substitute fiber).

             Regarding claim 11, Eslamboichi teaches the operation of the actuator (34, fig. 1) is actuated over a communicating device (38, fig. 1) such as a data network or serial port (paragraph 0016, lines 10-13).

             Regarding claim 12, Eslamboichi teaches the operation of the actuator (34, fig. 1) is caused by a manual trigger (see paragraph 0015, lines 4-8, and paragraph 0016, lines 4-6, for example when operating either transmitter 34 and/or transceiver 38 manually) causing a test (paragraph 0016, lines 11-13) to initiate where the test (35, fig. 1) can occur immediately or after a predetermined or random time (see paragraph 0018, note that it is well known that this type of fiber monitoring can be performed, for example, at selected schedule times such as immediately, or after a predetermined, or at a random time).

                Regarding claim 13, Eslamboichi teaches the operation of the actuator (34, fig. 1) is caused autonomously (paragraph 0018), where the operation can be scheduled or random in occurrence (it is well known that fiber monitoring system such as the one shown in fig. 1, can be performed, for example, at a schedule time, or at a random time).

                Regarding claim 14, as it is understood in view of the above 112 problem, Eslamboichi teaches the actuator (34, fig. 1) operates to cause disturbances (35, fig. 1) of the fiber (12, fig. 1) by shaking, or compressing the fiber (see paragraph 0015, note the use of stress and vibration to the fiber 12), as theses create changes in the monitor signal (22, fig. 1) which can be detected by the monitoring system (see paragraph 0016, lines 13-20 and paragraph 0017).

                Regarding claim 15, Eslamboichi teaches the actuator (34, fig. 1) operates to cause physical movement (35, fig. 1) of the fiber (12, fig. 1) by using a well known device (paragraph 0015, lines 6-8), for example, by energizing an electromagnetic device (paragraph 0015, lines 4-8).

8.              Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eslamboichi et al. (EP 1 037 410 A2) in view of Cohen et al. (US Patent No: US Patent No: 5,384,635) and in further view of Eslambolchi (US Patent No: 5,703,682).
                  Regarding claim 4, Eslamboichi teaches monitoring proper operation of the detection system (10, 26, fig. 1) by analyzing changes in the monitor signal (see paragraphs 0016, lines 13-20, and paragraph 0017).   The fiber monitoring system of Eslamboichi modified by Cohen differs from the claimed invention in that Eslamboichi and Cohen do not specifically disclose in the event that expected changes in response to the actuator (34, fig. 1) are not detected, actuating a warning that the detection system (10, 26, fig. 1) is not properly operating. Eslambolchi (US Patent No: 5,703,682) teaches a method and system (see fig. 1) for fiber monitoring (see abstract), wherein operability of equipment pieces associated with fiber testing can be checked (see col. 1, lines 45-55) and if it is determined that the equipment are inoperable, an alarm can be generated (col. 1, lines 50-62).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a warning system that can detect if a system is properly operating or not, as it is taught by Eslambolchi (US Patent No: 5,703,682), for example, for the fiber monitoring system of Eslamboichi modified by Cohen, to further check and warn if the disturbance generating system 34 and/or the monitoring system 10, 26, is properly operating or not and to further provide necessary and/or corrective actions.

Allowable Subject Matter
9.           Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636